UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:September 30, 2011 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: (Ticker Symbol: SGAGX) Annual Report September 30, 2011 Table of Contents Letter to Shareholders 1 Schedule of Investments 4 Statement of Assets and Liabilities 6 Statement of Operations 7 Statement of Changes in Net Assets 8 Financial Highlights 9 Notes to Financial Statements 10 Report of Independent Registered Public Accounting Firm 17 Fund Expenses 18 Supplemental Information 19 This report and the financial statements contained herein are provided for the general information of the shareholders of the SGA Global Growth Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. SGA Global Growth Fund Letter to Shareholders Dear Shareholder: Since inception of the SGA Global Growth Fund through September 30, 2011, the portfolio returned –5.20%, outperforming the –12.15% return of the MSCI World Growth Index and the –12.20% return of the MSCI World Index. Stocks across the globe fell sharply in the period and broad equity indices in many countries suffered their largest declines since the depths of the credit crisis in late 2008.While European markets suffered the steepest declines, emerging markets were not spared. The broad downward trend in stock prices was accompanied by a substantial increase in day-to-day market volatility as investors reacted strongly to developments on two major fronts. The overriding issue was the worsening sovereign debt crisis in Europe.Investors focused on the growing threat of a default in Greece, the potential spread of the contagion to larger fiscally troubled countries such as Italy and Spain and the negative impact of these events on the global banking system. The second concern was the impact of slowdown in economic activity in the U.S. and abroad.Stubbornly high unemployment and a marked decline in consumer confidence in the U.S. combined with slowing growth elsewhere in the world increased the odds of a return to recession.A related debate focused on the likelihood that the government engineered slowdown in China aimed at lowering inflationary pressures could actually result in a hard landing for the world’s second largest economy. This turbulent environment reinforced several themes we have repeatedly articulated at SGA since the U.S. economy emerged from recession in mid-2009. Our view has long been that the post-recession environment would be characterized by an extended period of uneven but largely below-trend growth in the developed world. This has been borne out by the multiple periods of accelerating and decelerating economic activity over the past two years, resulting in what appears to be a sub-par recovery. Secular drivers of growth are few and far between, and many economies continue to struggle with the headwinds of consumer deleveraging and structurally high deficits.In the U.S. the additional burdens of political gridlock as well as fiscal and monetary authorities that have exhausted most of their stimulus capabilities typically exacerbate the headwinds to growth. It has also been our view that aggregate corporate earnings growth estimates in the U.S. and many parts of Europe have been too high given the scarcity of growth. We are now seeing estimates come down.For example, three-year estimates of earnings growth for the companies in the S&P 500 have fallen to less than 8% as of September 30 and could decline further in the coming months. Incidentally, the companies in the SGA Global Growth strategy are expected to grow earnings about 18% annually on average over the same period. These two trends—sub-par economic growth and weaker earnings expectations—lead to a third theme we have been extolling: the importance of selectivity. In an environment where growth is scarce, we believe that only those companies that can consistently grow revenues without relying on cost-cutting measures should be able to produce sustainable earnings growth, and the companies we have selected for the Fund’s portfolio, “Portfolio companies”, generally share this 1 characteristic. Currently, Portfolio companies appear to be benefiting from robust free cash flow—on average, over 80 cents out of every dollar earned by portfolio companies is converted to free cash. Strong free cash flow generation can give companies the financial flexibility to pursue strategic opportunities that may solidify their competitive positions, serves as a source of funding (as credit conditions remain tight by historical standards), and allows companies the potential to return cash to shareholders in the form of higher dividends and/or share buybacks. The ability of portfolio companies to produce sustainable revenue and profit growth, as well as strong free cash flow generation, should also be an advantage as we move forward. Outlook & Strategy We expect growth to remain scarce going forward as the global economic engine continues to downshift. It is in this environment where portfolio companies have the potential to truly stand out. Historically they have demonstrated the ability to consistently deliver strong revenue and earnings growth, as well as superior cash flow generation, even when economic conditions are subpar. In addition to its favorable growth prospects, we believe the portfolio also has an attractive valuation. As of the end of the third quarter, the portfolio’s true free cash flow stood at 4.8%, well above the 1.9% yield on the U.S. 10-year Treasury bond. Our discounted cash flow model also indicates that the portfolio is significantly undervalued.We believe this combination of valuation and growth augurs well for the portfolio’s absolute and relative performance going forward. Cordially, Sustainable Growth Advisers, L.P. Mid and large cap stocks are subject to substantial risks such as market, business, size volatility, management experience, product diversification, financial resource, competitive strength, liquidity, and potential to fall out of favor that may causetheir prices to fluctuate over time, sometimes rapidly and unpredictably. Foreign investments present additional risk due to currency fluctuations, economic and political factors, government regulations, differences in accounting standards and other factors.Investments in emerging markets involve even greater risks. 2 SGA Global Growth Fund FUND PERFORMANCE AND SUMMARY at September 30, 2011 This graph compares a hypothetical $10,000 investment in the Fund, made at its inception with a similar investment in the MSCI World Growth Index and the MSCI World Index.Results include the reinvestment of all dividends and capital gains. The MSCI WorldGrowth Index is a free-float weighted index. The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets. These indices do not reflect expenses, fees or sales charge, which would lower performance. Total Returns as of September 30, 2011 3 Months 6 Months Since Inception* SGA Global Growth Fund -14.13% -9.89% -5.20% MSCI World Growth Index -16.18% -15.29% -12.15% MSCI World Index -16.61% -16.22% -12.20% * Inception date 12/31/11. The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted. Gross and net expense ratios for the Fund are 2.00% and 1.75%, respectively, which are the amount stated in the current prospectus as of the date of this report.The contractual fee waivers are in effect through 12/31/11. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 60 days of purchase will be charged 2.00% redemption fee. 3 SGA Global Growth Fund SCHEDULE OF INVESTMENTS - As of September 30, 2011 Number of Shares Value COMMON STOCKS - 98.8% CONSUMER DISCRETIONARY - 13.5% Amazon.com, Inc.* $ Arcos Dorados Holdings, Inc. - Cl. A Starbucks Corp. Yum! Brands, Inc. CONSUMER STAPLES - 21.3% Anheuser-Busch InBev N.V. - ADR Cia de Bebidas das Americas - ADR Coca-Cola Amatil Ltd. - ADR Colgate-Palmolive Co. Danone - ADR Wal-Mart de Mexico S.A.B. de C.V. - ADR ENERGY - 6.7% National Oilwell Varco, Inc. Schlumberger Ltd. FINANCIALS - 4.5% State Street Corp. HEALTH CARE - 17.5% Cerner Corp.* Fresenius Medical Care A.G. & Co. KGaA - ADR Novo Nordisk A/S - ADR Shandong Weigao Group Medical Polymer Co., Ltd. - Cl. H INFORMATION TECHNOLOGY - 29.8% Apple, Inc.* ARM Holdings PLC - ADR Automatic Data Processing, Inc. Baidu, Inc. - ADR* eBay, Inc.* SAP A.G. - ADR Visa, Inc. - Cl. A VistaPrint N.V.* 4 SGA Global Growth Fund SCHEDULE OF INVESTMENTS - As of September 30, 2011 Number of Shares Value MATERIALS - 5.5% Ecolab, Inc. $ Linde A.G. - ADR TOTAL COMMON STOCKS (Cost $1,281,374) SHORT TERM INVESTMENT - 1.7% Federated Treasury Obligations Fund, 0.01% † TOTAL SHORT TERM INVESTMENT (Cost $20,921) TOTAL INVESTMENTS- 100.5% (Cost $1,302,295) Liabilities in Excess of Other Assets- (0.5)% ) TOTAL NET ASSETS - 100% $ See footnote 4 for tax cost and tax appreciation/(depreciation) ADR American Depository Receipt. PLC Public Limited Company. * Non-income producing security. † The rate quoted is the annualized seven-day yield of the Fund at the period end. Country Representation as of 9/30/11 (% of total net assets) Security Type/Country % of Total Net Assets Common Stocks United States 47.9% Germany 10.8% China 6.8% France 5.4% Netherlands 4.8% Brazil 4.1% Denmark 4.1% Belgium 3.0% Argentina 3.0% United Kingdom 3.0% Mexico 3.0% Australia 2.9% Total Common Stocks 98.8% Short Term Investments 1.7% Total Investments 100.5% Liabilities in Excess of Other Assets (0.5)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 5 SGA Global Growth Fund STATEMENT OF ASSETS AND LIABILITIES September 30, 2011 ASSETS Investments in securities, at value (cost $1,302,295) $ Receivables: Dividends and interest From advisor, net Offering costs Prepaid expenses Total assets LIABILITIES Payables: Audit Fees Fund accounting fees Transfer agent fees Administration fees Custody fees Chief Compliance Officer fees Trustees fees Distrbution fees Accrued other expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss - Accumulated net realized loss on investments and foreign currency transactions ) Net unrealized depreciation on investments and foreign currency translations ) Net Assets $ Net asset value per share [$1,194,934/126,080 shares outstanding] $ See accompanying Notes to Financial Statements. 6 SGA Global Growth Fund STATEMENT OF OPERATIONS For the Period December 31, 2010* through September 30, 2011 Investment Income Income Dividends (net of foreign tax withholding of $919) $ Interest 2 Total income Expenses Administration fees Fund accounting fees Offering costs Transfer agent fees Registration fees Audit fees Legal fees Chief compliance officer fees Custody fees Advisory fee Trustees fees and expenses Shareholder reporting fees Distribution fees - (Note 6) Insurance fees Miscellaneous Total expenses Less: Advisory fee waived ) Less: Other expenses reimbursed ) Net expenses Net investment loss ) Realized and Unrealized Loss from Investments and Foreign Currency Net realized loss on investments and foreign currency ) Net change in unrealized depreciation on investments and foreign currency ) Net realized and unrealized loss on investments and foreign currency ) Net Decrease in Net Assets from Operations $ ) * Commencement of operations See accompanying Notes to Financial Statements. 7 SGA Global Growth Fund STATEMENT OF CHANGES IN NET ASSETS For the Period December 31, 2010* to September 30, 2011 INCREASE (DECREASE) IN NET ASSETS FROM: Operations Net investment loss $ ) Net realized loss on investments and foreign currency ) Net change in unrealized appreciation (depreciation) on investments and foreign currency ) Net decrease in net assets resulting from operations ) Capital Transactions Net proceeds from shares sold Reinvestment of distributions - Cost of shares redeemed ) Net change in net assets from capital transactions Total increase in net assets Net Assets Beginning of period - End of period $ Accumulated net investment loss $ - Capital Share Transactions Shares sold Shares redeemed (5 ) Net increase * Commencement of operations See accompanying Notes to Financial Statements. 8 SGA Global Growth Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout each year. For the Period December 31, 2010† to September 30, 2011 Net asset value, beginning of period $ Income from Investment Operations: Net investment loss1 ) Net realized and unrealized loss on investments and foreign currency ) Total from investment operations ) Net asset value, end of period $ Total return )%* Ratios and Supplemental Data Net assets, end of period $ Ratio of expenses to average net assets Before fees reimbursed by the Advisor 28.14 %** After fees reimbursed by the Advisor 1.74 %** Ratio of net investment income (loss) to average net assets Before fees reimbursed by the Advisor )%** After fees reimbursed by the Advisor )%** Portfolio turnover rate 48 %* 1 Based on average shares. * Not annualized. ** Annualized. † Commencement of operations See accompanying Notes to Financial Statements. 9 SGA Global Growth Fund NOTES TO FINANCIAL STATEMENTS – September 30, 2011 Note 1 – Organization SGA Global Growth Fund (the ‘‘Fund’’) was organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund’s primary investment objective is long-term capital appreciation. The Fund commenced investment operations on December 31, 2010. Note 2 – Accounting Policies The following is a summary of the significant accounting policy consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (OTC) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. Fair value pricing may be applied to foreign securities held by the Fund upon the occurrence of an event after the close of trading on non-U.S. markets but before the close of trading on the NYSE when the Fund’s NAV is determined.If the event may result in a material adjustment to the price of the Fund’s foreign securities once non-U.S. markets open on the following business day (such as, for example, a significant surge or decline in the U.S. market), the Fund may value such foreign securities at fair value, taking into account the effect of such event, in order to calculate the Fund’s NAV. (b) Investment Transactions, Investment Income and Expenses Investment transactions are accounted for on the trade date. Realized gains and losses on investments are determined on the identified cost basis.Dividend income is recorded net of applicable withholding taxes on the ex-dividend date and interest income is recorded on an accrual basis.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates.Expenses incurred by the Trust with respect to more than one fund are allocated in proportion to the net assets of each fund except where allocation of direct expenses to each fund or an alternative allocation method can be more appropriately made. The Fund incurred offering costs of approximately $32,684, which are being amortized over a one-year period from December 31, 2010 (commencement of operations). 10 SGA Global Growth Fund NOTES TO FINANCIAL STATEMENTS – September 30, 2011 (Continued) (c) Foreign Currency Translation The Fund’s records are maintained in U.S. dollars.The value of securities, currencies and other assets and liabilities denominated in currencies other than U.S. dollars are translated into U.S. dollars based upon foreign exchange rates prevailing at the end of the reporting period.The currencies are translated into U.S. dollars by using the exchange rates quoted prior to when the Fund’s net asset value is next determined. Purchases and sales of investment securities, income and expenses are translated on the respective dates of such transactions. The Fund does not isolate that portion of its net realized and unrealized gains and losses on investments resulting from changes in foreign exchange rates from the impact arising from changes in market prices.Such fluctuations are included with net realized and unrealized gain or loss from investments and foreign currency. Net realized foreign currency transaction gains and losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the differences between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund’s books and the U.S. dollar equivalent of the amounts actually received or paid.Net unrealized foreign currency translation gains and losses arise from changes in the value of assets and liabilities, other than investments in securities, resulting from changes in the exchange rates. (d) Federal Income Taxes The Fund intends to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all investment company income and any net realized gains to its shareholders.Therefore, no provision is made for federal income or excise taxes.Due to the timing of dividend distributions and the differences in accounting for income and realized gains and losses for financial statement and federal income tax purposes, the fiscal year in which amounts are distributed may differ from the year in which the income and realized gains and losses are recorded by the Fund. Accounting for Uncertainty in Income Taxes (the "Income Tax Statement") requires an evaluation of tax positions taken (or expected to be taken) in the course of preparing a Fund’s tax returns to determine whether these positions meet a “more-likely-than-not” standard that, based on the technical merits, have a more than fifty percent likelihood of being sustained by a taxing authority upon examination.A tax position that meets the “more-likely-than-not” recognition threshold is measured to determine the amount of benefit to recognize in the financial statements. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statements of Operations. The Income Tax Statement requires management of the Fund to analyze all open tax years, as defined by IRS statute of limitations for all major jurisdictions, including federal tax authorities and certain state tax authorities. As of and during the fiscal year ended September 30, 2011, the Fund did not have a liability for any unrecognized tax benefits.The Fund has no examinations in progress and is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. 11 SGA Global Growth Fund NOTES TO FINANCIAL STATEMENTS – September 30, 2011 (Continued) (e) Distributions to Shareholders The Fund declares and pays dividends at least annually from net investment income and from net realized gains, if any.Distributions to shareholders are recorded on the ex-dividend date.The amount and timing of distributions are determined in accordance with federal income tax regulations, which may differ from U.S. generally accepted accounting principles. The character of distributions made during the year from net investment income or net realized gain may differ from characterization for federal income tax purposes due to differences in the recognition of income, expense and gain/(loss) items for financial statement and tax purposes.Where appropriate, reclassifications between capital accounts are made for such differences that are permanent in nature. Note 3 – Investment Advisory and Other Agreements The Trust, on behalf of the Fund, entered into an Investment Advisory Agreement (the “Agreement”) with Sustainable Growth Advisers, LP (the “Advisor”).Under the terms of the Agreement, the Fund pays a monthly investment advisory fee to the Advisor at the annual rate of 1.00% of the Fund’s average daily net assets.The Advisor has contractually agreed to waive its fee and, if necessary, to reimburse other operating expenses in order to limit total annual operating expenses (excluding taxes, leverage interest, brokerage commissions, dividend expenses on short sales, acquired fund fees and expenses as determined in accordance with Form N-1A, expenses incurred in connection with any merger or reorganization, or extraordinary expenses such as litigation) to 1.75% of the Fund's average daily net assets until December 31, 2011. For the period December 31, 2010 (commencement of operations) through September 30, 2011, the Advisor waived all of its advisory fees and reimbursed other expenses totaling $157,015.The Advisor may recover from the Fund fees and expenses previously waived or reimbursed if the Fund’s expense ratio, including the recovered expenses, falls below any current expense limit and the expense limit in place at the time the expenses were incurred.The Advisor is permitted to seek reimbursement from the Fund for a period three fiscal years following the fiscal year in which such reimbursements occurred.At September 30, 2011, the amount of these potentially recoverable expenses was $157,015.The Advisor may recapture a portion of this amount no later than September 31, 2014. Grand Distribution Services, LLC (“GDS”) serves as the Fund’s distributor; UMB Fund Services, Inc. (“UMBFS”), an affiliate of GDS, serves as the Fund’s fund accountant and co-administrator; and Mutual Fund Administration Corporation (“MFAC”) serves as the Fund’s other co-administrator. UMBFS also serves as the Fund’s transfer agent and UMB Bank, n.a. (“UMBNA”), an affiliate of UMBFS, serves as the Fund’s custodian. Certain trustees and officers of the Trust are employees of UMBFS or MFAC. The Fund does not compensate trustees and officers affiliated with the Fund’s co-administrators.For the period December 31, 2010 (commencement of operations) through September 30, 2011, the Fund’s allocated fees incurred for Trustees who are not affiliated with the Fund’s co-administrators are reported on the Statement of Operations. Cipperman & Co. provides Chief Compliance Officer (“CCO”) services to the Trust.The Fund’s allocated fees incurred for CCO services for the period December 31, 2010 (commencement of operations) through September 30, 2011, are reported on the Statement of Operations. 12 SGA Global Growth Fund NOTES TO FINANCIAL STATEMENTS – September 30, 2011 (Continued) Note 4 – Federal Income Taxes At September 30, 2011, gross unrealized appreciation and depreciation of investments and foreign currency owned by the Fund, based on cost for federal income tax purposes were as follows: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation on investments on investments and foreign currency translations $ ) The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Accounting principals generally accepted in the United States require that certain components of net assets be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share.For the year ended September 30, 2011, permanent differences in book and tax accounting have been reclassified to paid in capital, undistributed net investment loss and accumulated net realized loss as follows: Increase (Decrease) Paid in Capital Accumulated Net Investment Loss Accumulated Net Realized Loss $0 As of September 30, 2011, the components of accumulated earnings/(deficit) on a tax basis were as follows: Undistributed ordinary income $
